Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status 
Claims 36-55 have been examined. 

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-7 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims should refer to other claims in the alternative only, and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 5-7 have not been further treated on the merits.
Claims 12-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims should refer to other claims in the alternative only, and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 12-15 have not been further treated on the merits



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claims 1-7 recite(s) an apparatus for controlling the delivery of insulin to a subject, which is within a statutory category   (machine). Claims 8-15 recite(s) a method for controlling the delivery of insulin to a subject, which is within a statutory category (process). Accordingly,  

2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 

Apparatus for controlling the delivery of insulin to a subject and comprising: 
a first input for receiving neural information from the subject indicative of prospective or actual food and/or drink intake; 
a second input for receiving a signal indicative of the subject’s blood glucose level; 
a processor or processors configured to determine food and/or drink characteristics based on the received neural information, and to determine an amount of insulin to be delivered based on the measured blood glucose levels and the determined food and/or drink characteristics; and 
an output for providing an insulin pump control signal indicative of the determined amount of insulin. 

The preamble of “controlling the delivery of insulin to a subject” constitutes (c) mental process because controlling the medication can be performed by human mind. Accordingly, the claim is directed toward at least one abstract idea.
The limitations “receiving neural information from the subject indicative of prospective or actual food and/or drink intake, and receiving a signal indicative of the subject’s blood glucose level;” constitutes ((b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between 
The limitations “in response to determine food and/or drink characteristics based on the received neural information, and to determine an amount of insulin to be delivered based on the measured blood glucose levels and the determined food and/or drink characteristics” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because  these limitation could be performed by the user to determine, evaluate the food to be consumed, the insulin to be delivered to the patient. Accordingly, the claim is directed toward at least one abstract idea

Furthermore, the abstract idea for claim 1 is identical as the abstract idea for claim 8, because the only difference between claim 1 and claim 8 is that claim 1 recites an apparatus whereas claim 8 recites a method.  

Furthermore, the following depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract. 

Dependent claims 3 recite receiving a signal indicative of a subject’s insulin activity and thus merely define steps that were indicated as being part of the abstract idea, and thus part of mental process. 

2019 PEG: Step 2A - Prong Two: 
 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):  
Claim 1 recites 
Apparatus for controlling the delivery of insulin to a subject and comprising (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)): 
a first input for receiving neural information from the subject indicative of prospective or actual food and/or drink intake; 
a second input for receiving a signal indicative of the subject’s blood glucose level; 
a processor or processors configured to determine food and/or drink characteristics based on the received neural information, and to determine an amount of insulin to be delivered based on the measured blood glucose levels and the determined food and/or drink characteristics; and 
an output for providing an insulin pump control signal indicative of the determined amount of insulin (merely data gathering steps as noted below, see MPEP 2106.05(g)). 


For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application. 
Regarding the limitation “Apparatus for controlling the delivery of insulin to a subject”, the examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)). This is merely pre-solution activity. The Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea of a mental process (see MPEP § 2106.05(f)).
Regarding the additional limitation “a first input for receiving neural information from the subject indicative of prospective or actual food and/or drink intake; a second input for receiving a signal indicative of the subject’s blood glucose level; a processor or processors configured to determine food and/or drink characteristics based on the received neural information, and to determine an amount of insulin to be delivered based on the measured blood glucose levels and the determined food and/or drink characteristics, this is a pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner of post solution activity that does not meaningfully limit the at least one abstract idea. The at least one abstract idea of organizing human activity (see MPEP § 2106.05(g)). 
Regarding the additional limitation “an output for providing an insulin pump control signal indicative of the determined amount of insulin “, this is a post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner of post solution activity that does not meaningfully limit the at least one abstract idea. The at least one abstract idea of organizing human activity (merely data gathering steps as noted below, see MPEP 2106.05(g)).

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to implement and revise a treatment plan, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). 
For these reasons, representative independent claims 1, 8 do not recite additional elements that integrate the judicial exceptions into a practical application. (The Examiner notes the mere recitation of a processor, an input, output does not take the claims out of the method of organizing human interaction grouping and mental process grouping. Thus the claim recites an abstract idea)

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:  
, the examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea, See MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, independent claims 1, 8 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
For claims 1, 8 and dependent claims limit the use of a computing component, a processor, sensor, neural stimulation, etc.... The specification merely describes the use of these computing components. The Examiner submits that these limitations amount to merely using these computer devices as well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).), and MPEP 2106.05(d)(I)(2). Further the use of generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Particularly, the use of neural stimulation is not positively claimed in the claim as it defines the service but is claimed at such a high level of generality that it represents mere instructions to implement an abstract idea on a computer and uses the computer as a tool to perform the abstract idea MPEP 2106.05(f)

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-15 are rejected under 35USC101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buckley (US. 2019/0102523A1). 

With respect to claim 1, Buckley teaches an apparatus for controlling the delivery of insulin to a subject and comprising: 
a first input for receiving neural information from the subject indicative of prospective or actual food and/or drink intake (‘523; Para 0025: neural or simulated network;  Para 0030: the system may calculate an appropriate insulin dosage for a patient based on, for example, one or more food items he or she intends to consume and his or her glucose level over a prior pre-determined period to time); 
a second input for receiving a signal indicative of the subject’s blood glucose level (‘523; Abstract: An insulin adjustment platform may include an input port to receive current blood glucose data, associated with the patient, from a continuous glucose monitoring unit); 
a processor or processors configured to determine food and/or drink characteristics based on the received neural information, and to determine an amount of insulin to be delivered based on the measured blood glucose levels and the determined food and/or drink characteristics (‘523; Para 0035: the processor 810 may receive current blood glucose data, associated with the patient, from a continuous glucose monitoring unit. A camera may capture an image in substantially real time, and the processor 810 might execute an artificial intelligence algorithm to identify at least one probable food item within the captured image. The processor 810 might also automatically determine and display a default carbohydrate parameter associated with the at least one probable food item via an augmented reality interface. The processor 810 may then interact with the patient via the augmented reality interface to adjust the default carbohydrate parameter and transmit data associated with the adjusted default carbohydrate parameter to an insulin delivery unit associated with the patient.); and
 an output for providing an insulin pump control signal indicative of the determined amount of insulin. (‘523; Para 0034: an output device 850 (e.g., to output instructions to an insulin pump, display information via an augmented reality interface, etc.); Para 0032: The display further includes a result portion 690 indicating a total number of carbohydrates along with a calculated bolus dosage representing an amount of insulin..) 
Claim 8 is rejected as the same reason with clam 1. 

With respect to claim 2, Buckley teaches Apparatus according to claim 1, the processor(s) being configured to determine a characteristic of a neural stimulation signal to be applied by a neural stimulation unit, the apparatus comprising a further output for providing neural stimulation unit control signal indicative of said characteristic (‘523; Para 0025). 

With respect to claim 3, Buckley teaches Apparatus according to claim 2 and comprising a third input for receiving a signal indicative of a subject’s insulin sensitivity, said processor(s) being configured to determine a characteristic of a neural stimulation signal to be applied by a neural stimulation unit using said signal indicative of a subject’s insulin sensitivity (‘523; Paras 0025-0026). 

With respect to claim 4, Buckley teaches Apparatus according to any one of the preceding claims, wherein the processor(s) determines an amount of insulin to be 523; Para 0027).  

.

With respect to claim 9, Buckley teaches the method according to claim 8, wherein said blood glucose sensor is an implanted, subcutaneous blood glucose sensor (‘523; Para 0024).  

With respect to claim 10. A method according to claim 8 or 9, wherein said recording is performed using one or more body worn electrodes configured to record neural signals (‘523; Para 0025). 

With respect to claim 11. A method according to claim 8 or 9, wherein said recording is performed using one or more implanted electrodes configured to detect cephalic signals in efferent 35 fibres in the vagus nerve to the pancreas and/or in afferent fibres in the vagus nerve from the stomach and/or to detect signals from afferent sympathetic nerves innervating a liver and/or brown adipose tissue and/or nuclei of hypothalamic areas (‘523; Fig. 4). 
. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686